Simmons, Chief Justice.
Certain citizens of Appling county petitioned the superior court for a mandamus against the ordinary of that county, to compel him to build a bridge over a stream across a public road at a place where no bridge previously existed, the petition alleging that the building of the bridge had been recommended by two successive grand juries. The *647case was submitted, upou tbe law and tbe facts, to tbe presiding judge, who made the mamlamms absolute-; and to this judgment the ordinary excepted.
Mandamus will not lie to compel a public officer to do .an act not clearly commanded by law. “It is only practicable by mandamus to compel performance of specific acts, where the duty to discharge them is clear and well defined, and when no element of discretion is involved in the performance.” Where the officer has a discretion in the matter, the court may by this means compel him to- exercise his discretion, but cannot direct in what manner he shall exercise it. 14 Am & Eng. Enc. of Law, art. Mandamus, 104; Merrill on Mandamus, §106 et seq.
The ordinary has, when sitting for county purposes, original and exclusive jurisdiction over establishing bridges in conformity to law (Code, §337), and there is no law which makes it imperative upon him to carry out the- recommendations of a grand jury or of successive grand juries, with regard to the establishment of new bridges. This is a matter within his discretion, and no recommendation of the grand jury would deprive him of the right to exercise his discretion in the premises, nor authorize a proceeding by mandamus to compel him to have such a bridge built. The •court erred in making the mandamus absolute.

Judgment reversed.